Citation Nr: 1822120	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-31 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for left knee disability.

2.  Entitlement to an initial evaluation in excess of 10 percent for lumbar strain. 

3.  Entitlement to a separate rating for radiculopathy of the left lower extremity. 

4.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1982 to December 1990.

This matter comes before the Board of Veterans' Appeals (Board) from November 2012 and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

Although the issue of entitlement to a separate evaluation for radiculopathy of the left lower extremity has not yet been formally certified to the Board, nor has it been previously decided by the RO, the issue has been raised through the record and is inextricably intertwined with the issue pertaining to the evaluation of the Veteran's lumbar strain.  The Board finds that it is appropriate to take jurisdiction over the intertwined issue as part of the matters currently before the Board.  See 38 C.F.R. § 19.35 (indicating that a VA Form 8, Certification of Appeal, is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue).

The issue of service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From August 31, 2017, the Veteran's left knee disability showed moderate to severe symptoms that caused functional loss due to pain and weakness. 

2.  Prior to August 31, 2017, the Veteran's left knee disability did not manifest to moderate to severe symptoms or a flexion limited to 30 degrees or less. 

3.  From January 26, 2018, the Veteran had slight left knee instability.  

4.  From March 6, 2018, the Veteran's lumbar strain has manifested to forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.

5.  Prior to March 6, 2018, the Veteran's lumbar strain did not manifest to forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or favorable or unfavorable ankylosis. 

6.  The probative evidence of record shows that the Veteran has suffered from radiculopathy of the left lower extremity with mild incomplete paralysis symptoms from March 6, 2018.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent, but no higher, from August 31, 2017 for left knee disability have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.71a, Diagnostic Code 5260 (2017).

2.  The criteria for an initial disability rating in excess of 10 percent prior to August 31, 2017 for left knee disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.71a, Diagnostic Code 5260 (2017).

3.  The criteria for a separate 10 percent rating, but no higher, for left knee instability have been met from January 26, 2018.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.71a, Diagnostic Code 5257 (2017).  

4.  The criteria for an evaluation of 20 percent, but no higher, from March 6, 2018 for lumbar strain have been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. § 4.71a, 38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2017).

5.  The criteria for an initial disability rating in excess of 10 percent prior to March 6, 2018 for lumbar strain have not been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. § 4.71a, 38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2017).

6.  The criteria for a disability rating of 10 percent, but no higher, for radiculopathy of the left lower extremity from March 6, 2018 have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Increased Rating
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his/her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2012).  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Additionally, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet.  App. 119 (1999); 38 C.F.R. 
§ 4.2.  However, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet.  App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Further, when evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). 

Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet.  App. 1 (2011). 

Left Knee Disability 

The Veteran's left knee disability is currently rated under Diagnostic Code (DC) 5260 for the Knee and Leg.  

Diagnostic Code 5260 provides for a non-compensable rating where flexion is limited to 60 degrees; a 10 percent rating where flexion is limited to 45 degrees; a 20 percent rating is warranted where flexion is limited to 30 degrees; and a 30 percent rating is warranted where flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, DC 5260.

In September 2012, the Veteran received a VA examination.  The Veteran did not report flare-ups.  The Veteran's range of motion (ROM) was forward flexion to 140 degrees with no objective evidence of painful motion and no limitation of extension noted.  After repetitive testing, the Veteran's ROM remained the same.  The examiner noted the Veteran did not suffer functional loss/or impairment due to his knee and he did not have pain on palpation for joint line or soft tissue.  His muscle strength was normal, and testing for anterior instability, posterior instability, and medial-lateral instability were also all normal.  He did not have subluxation/dislocation or shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  The Veteran did not have a meniscus condition and did not have use for assistive devices.  Lastly, the examiner noted the Veteran's knee condition did not impact his ability to work.

In November 2012, the Veteran received another VA examination.  The Veteran reported flare-ups which caused difficulty driving due to an inability to sit for prolonged periods.  The Veteran's range of motion (ROM) was forward flexion to 90 degrees, pain at 30 degrees, and no limitation of extension noted.  After repetitive testing, the Veteran's ROM remained the same.  The examiner noted the Veteran did suffer functional loss/or impairment due to his knee that included less movement than normal and pain on movement.  The Veteran did have pain on palpation for joint line or soft tissue.  His muscle strength was normal, and testing for anterior instability, posterior instability, and medial-lateral instability were also all normal.  He did not have subluxation/dislocation or shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  The Veteran did not have a meniscus condition and did not have use for assistive devices.  Lastly, the examiner noted the Veteran's knee condition impacted his ability to work due to having difficulty driving a forklift as his job. 

The Veteran received another VA examination in October 2015.  The Veteran reported flare-ups which included any bending of the knee or prolonged standings causing additional pain.  The Veteran's range of motion (ROM) was forward flexion to 75 degrees and no limitation of extension noted.  The examiner noted there was pain on flexion that caused functional loss.  The Veteran did not have pain on palpation for joint line or soft tissue.  The examiner noted there was no pain, weakness, fatigability, or incoordination that significantly limited ability over a period of time.  The Veteran did not have pain, weakness, fatigability, or incoordination with flare-ups.  His muscle strength was normal and he had no muscle atrophy or ankylosis.  His anterior instability, posterior instability, and medial-lateral instability testing were all normal.  He did not have subluxation/dislocation or shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  The Veteran did not have a meniscus condition and did not have use for assistive devices.  Lastly, the examiner noted the Veteran's knee condition did not impact his ability to perform occupational tasks.

During his August 2017 VA examination, the Veteran reported he felt pain in both his knees that felt like "sharp needles."  He stated he felt this pain daily and there are times the pain feels worse than normal, especially at night.  He stated his left knee bothered him the most lately and required him to take daily pills for the pain.  The Veteran also reported functional loss or functional impairment after repeated use due to not being able to stand or walk for long periods of time.  He also reported random flare-ups with increased pain and weakness.  The Veteran's ROM was forward flexion to 75 degrees and no limitation of extension.  The examiner noted that the ROM itself contributed to functional loss due to trouble with ambulation.  The examiner provided that pain was noted on his flexion examination and caused functional loss.  There was pain on weight-bearing and pain on palpation of the joint or soft tissue to the anterior knee.  The Veteran was not able to perform repetitive testing due to pain.  The examiner noted that pain and weakness significantly impacted the Veteran's functional ability with repeated use over a period of time and with flare-ups.  The examiner determined that there would be no change in ROM after repetitive use over time.  The examiner further noted that the Veteran's instability of station, disturbance of locomotion, and interference with standing were contributing factors to his left knee disability.  The Veteran's left knee muscle strength was 4 out of 5 for flexion and extension, which showed active movement against some resistance due to his condition.  The Veteran did not have muscle atrophy and did not have ankylosis.  There was no recurrent subluxation; however, there was a history of recurrent effusion in the form of swelling of the knee.  His anterior instability, posterior instability, and medial-lateral instability testing were all normal.  The Veteran did not have use for assistive devices and did not have a meniscal condition.  Lastly, the examiner noted that the current level of severity of the Veteran's left knee symptoms was moderate to severe. 

The Veteran underwent another VA examination in January 2018.  The Veteran reported his left knee was 9 out of 10 in severity at its worst.  The Veteran reported functional impairment due to difficulty sitting, walking up and down stairs, and standing, walking, or driving longer than 5 minutes.  The Veteran's ROM was 100 degrees and his extension was 0 degrees.  His ROM did not contribute to functional loss.  Pain was noted on examination for flexion and extension.  There was pain on weight-bearing, and pain on palpation to the patella.  There was no additional functional loss or loss of motion after three repetitions.  The Veteran did have pain and fatigue that limited his functional ability with repeated use over a period of time.  He also had pain, weakness, and lack of endurance that significantly limited his functional ability during flare-ups.  Less movement than normal due to ankylosis, adhesions, weakened movement, due to muscle or peripheral nerve injury, disturbance of locomotion, and interference with sitting and standing were also contributing factors of disability.  The Veteran's left knee muscle strength was 4 out of 5 for flexion and extension, which showed active movement against some resistance due to his condition.  The Veteran did not have muscle atrophy and did not have ankylosis.  There was no history of recurrent subluxation; however, there was a slight history of lateral instability.  The Veteran's anterior and posterior instability testing were normal and his medial and lateral instability were 0-5 millimeters.  The Veteran did need use of a brace on a regular basis.  Passive joint testing was performed and there was objective evidence of pain on passive ROM testing, pain when the joint is used in non-weight bearing, and evidence of damage indicated by abnormalities documented on examination.  The Veteran's overall level of severity was moderate to severe. 

Upon review of the evidence, the Board finds that a grant of 20 percent, but no higher, is warranted from August 31, 2017.  Although the Veteran's left knee disability has not shown a flexion limited to 30 degrees, as provided above, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated and those factors are not contemplated in the relevant criteria when evaluating limitation of motion for joint disabilities.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca at 202. 

Here, the Board finds that since August 31, 2017 the Veteran's left knee disability has caused additional weakness, fatigue, lack of endurance, instability, disturbance of locomotion, interference with standing or sitting, and pain contributing to additional functional loss or contributing to his disability.  The Veteran also could not perform repetitive testing due to pain and had diminished muscle strength.  Further, since August 31, 2017, the Veteran's left knee symptoms have been noted by examiners as moderate to severe.  Thus, the requirements of DeLuca are to be applied for this period. 

Additionally, the Board finds that since January 26, 2018, a separate 10 percent rating is warranted for slight left knee instability.  As noted above, the January 2018 VA examination revealed objective findings of slight left knee instability.  A higher rating is not warranted because there is no evidence that the left knee instability was moderate in severity.  See 38 C.F.R. § 4.71a, DC 5257.       

However, the Board finds that a rating in excess 20 percent from August 31, 2017 is not warranted.  The Veteran did not have a flexion limitation to 15 degrees nor did he have an extension limited to 20 degrees, ankylosis of the knee, recurrent subluxation, cartilage removal, impairment of his tibia and fibula, or genu recurvatum which would warrant consideration of a higher or additional separate rating under another Diagnostic Code for the Knee and Leg.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263.  Accordingly, a rating in excess of 20 percent from August 31, 2017 for left knee limitation of motion is not warranted.

The Board also finds that prior to August 31, 2017, the Veteran's left knee disability does not warrant a rating in excess of 10 percent.  Prior to August 31, 2017, the Veteran did not have knee flexion to 30 degrees or less and did not have additional functional loss due to pain, weakness, excess fatigability, or incoordination.  Further, prior to August 31, 2017 the Veteran did not have a need for assistive devices, his stability was all normal, his muscle strength was normal, he had no lack of endurance, and he did not have disturbance of locomotion.  The Veteran also did not have any of the disability symptoms that would warrant consideration under another Diagnostic Code for Knee and Leg as noted above.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263.  Thus, the Board finds that the Veteran's minor limitation of motion due to pain is considered within his assigned rating for this period under the Diagnostic Code and DeLuca, and the assignment of any higher disability rating in excess of 10 percent prior to August 31, 2017 is not warranted. 

In light of the foregoing, the Board concludes that a rating of 20 percent, but no higher, from August 31, 2017 is warranted for left knee limitation of motion, and a 10 percent rating, but no higher, from January 26, 2018 is warranted for left knee instability; however, a rating in excess 10 percent prior to August 31, 2017 is not warranted for a left knee disability.  The benefit of the doubt doctrine has been applied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).   

Lumbar Strain 

The Veteran's service-connected lumbar spine disability is currently rated under Diagnostic Code 5237for lumbosacral strain.  Under this diagnostic code, the disability is rated based on the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

Under the General Rating Formula, a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5237.

Here, the Veteran's lumbar spine disability is rated as 10 percent disabling.  In November 2012, the Veteran received a VA examination.  The examiner noted the Veteran had a lumbar strain diagnosis.  The Veteran reported flare-ups that consisted of difficulty getting out of bed in the morning and bending over to tie his shoes.  The Veteran's ROM was forward flexion to 80 degrees, with painful motion at 80, extension at 30 degrees or greater, bilateral lateral flexion at 30 degrees or greater, with painful motion at 30 degrees, and bilateral lateral rotation to 30 degrees with painful motion at 30.  After repetitive testing, the Veteran's ROM was forward flexion to 70 degrees, extension at 30 degrees or greater, bilateral lateral flexion at 30 degrees or greater and bilateral lateral rotation to 30 degrees.  The Veteran did have functional loss and/or impairment of the thoracolumbar spine which was less movement than normal and pain on movement.  The Veteran did have localized tenderness of the left lumbar paraspinous.  There was no guarding or muscle spasm, muscle strength was normal, and there was no muscle atrophy.  The Veteran's reflexes and sensory examination were all normal and straight leg testing was negative for radiculopathy.  The Veteran had no neurological abnormalities.  The Veteran did not have intervertebral disc syndrome (IVDS).  The Veteran also did not have use for assistive devices.  The examiner noted that the Veteran's spine condition did impact the Veteran's ability to work due to difficulty climbing and lifting in his job as a materials handler. 

The Veteran received another VA examination in October 2015.  The Veteran reported experiencing stiffness in his lower back and pain on the sides.  He stated there was no radiation of the pain.  He reported the pain was intermittent and seems to occur every other day and it is worse when sitting for long periods.  He did not need a back brace for pain.  The Veteran did not report functional loss or impairment due to his back condition.  The Veteran's ROM was forward flexion to 90 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees.  There was no pain noted on examination and no pain on weight-bearing.  There was no evidence of localized tenderness or pain on palpation.  There was no additional loss of ROM after repetitive testing was performed.  There was no guarding or muscle spasm.  The examiner noted an additional factor contributing to his back disability was interference with sitting.  The Veteran's muscle strength was normal and there was no muscle atrophy.  The Veteran's sensory examination was all normal and there were no symptoms of radiculopathy.  The Veteran did not have ankylosis or IVDS.  The Veteran did not have need for use of assistive devices.  Imaging studies were performed and showed arthritis.  The Veteran had thoracic vertebral fracture with loss of 50 percent or more of height.  Imaging studies further showed the Veteran's disc spaces were preserved, alignment was satisfactory, and there were small osteophytes laterally at the L3-4 level.  The examiner lastly noted that the Veteran's condition did not impact his ability to work. 

In March 2018, the Veteran received another VA examination.  The Veteran reported flare-ups that were described as increased pain with spasms and left radicular pain.  The Veteran also reported functional loss or impairment due to problems walking, jumping, and lifting objects.  The Veteran's ROM was forward flexion to 60 degrees, extension to 20 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 20 degrees.  The Veteran's ROM contributed to functional loss due to the ROM limitation potentially limiting the Veteran's ability for standing and walking.  The examiner noted that Veteran's pain also caused functional loss.  There was no evidence of localized tenderness or pain on palpation.  There was also no evidence of pain on weight-bearing.  There was no additional loss of function or ROM after repetitive testing.  The examiner noted that pain significantly limited functional ability with repeated use over a period of time, which included a decrease in ROM to 10 degrees for extension, lateral flexion, and lateral rotation.  Pain and fatigue also significantly limited functional ability with flare-ups.  There was no guarding or muscle spasm, and no muscle atrophy.  The Veteran had decreased sensation to light touch in his left lower leg and foot.  Radicular pain due to radiculopathy was found on the Veteran's left lower extremity.  Radiculopathy symptoms included mild intermittent pain, and mild paresthesia which involved the left lower sciatic nerve.  There was no ankylosis and no IVDS.  The Veteran did not have need for assistive device. 

As mentioned above, under 38 C.F.R. § 4.71a, Diagnostic Code 5237, a 20 percent rating can be granted if there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  The Board finds that the March 2018 VA examination warrants a grant of 20 percent for lumbar spine disability, given the limitation of motion with repeated use over a period of time. 

However, due to the medical evidence only showing a worsened condition since March 6, 2018, the Veteran is not entitled to an increased evaluation in excess of 10 percent for his lumbar spine disability for the entire appeal period.  See 38 C.F.R. § 4.71a, DC 5237.  Specifically, even with consideration of functional loss, the evidence of record does not reveal a limited flexion of the thoracolumbar spine to 60 degrees or less before March 6, 2018.  Id. 

Accordingly, a higher rating in excess of 20 percent is not warranted.  Forward flexion of the thoracolumbar spine 30 degrees or less, unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine warrants a 30 percent rating, 50 percent rating and a 100 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  The record does not include any medical reports, including VA treatment records and VA examinations, documenting the Veteran having a forward flexion of 30 degrees or less, unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine. 

As provided above, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated and those factors are not contemplated in the relevant criteria when evaluating limitation of motion for joint disabilities.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca at 202. 

The Veteran's March 2018 examination presented that the Veteran's condition has limited his motion; however, there is no evidence that the Veteran's condition has caused the equivalent of severe functional loss to warrant a higher rating.  The Veteran's pain in his lumbar spine has been considered to be painful in motion but not severe enough to result in a forward flexion less than 30 degrees, unfavorable or favorable ankylosis of the entire thoracolumbar spine, and prior to March 2018, was not shown to result in forward flexion of the thoracolumbar spine to 60 degrees or less.  Further, the Board notes that at no time during the pendency of the appeal has the Veteran's lumbar condition caused a need for an assistive device or resulted in moderate to severe pain.  Therefore, the Veteran's minor limitation of motion due to pain warrants an increased rating to 20 percent under the Diagnostic Code and DeLuca, but the assignment of any higher disability rating in excess of 20 percent since March 6, 2018 or a rating in excess of 10 percent prior to March 6, 2018 is not warranted. 

Regarding any neurological manifestations of the lumbar spine, to include radicular pain of the left lower extremity, the Board notes his neurological deficits have been considered and will be discussed below. 

Therefore, the Board concludes that a rating of 20 percent, but no higher, from March 6, 2018 is warranted; however, a rating in excess 10 percent prior to March 6, 2018 is not warranted.  The benefit of the doubt doctrine has been applied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).   

Radiculopathy of the Left Lower Extremity 

As mentioned above, the Board must consider any neurological manifestations caused by the Veteran's lumbar spine disability.  Upon review of the evidence, the Board finds that the evidence of record demonstrates that the Veteran suffers from mild radiculopathy of the left lower extremity from March 6, 2018. 

During the Veteran's March 2018 VA examination, the Veteran complained of left radicular pain.  Upon examination, the examiner noted the Veteran had decreased sensation to light touch in his left lower leg and foot, and radicular pain due to radiculopathy in his left lower extremity.  The examiner noted his radiculopathy symptoms included mild intermittent pain and mild paresthesia which involved the left lower sciatic nerve.  The examiner provided that the Veteran's overall severity of his left lower radiculopathy was mild. 

Under 38 C.F.R. § 4.124a, radicular disabilities of the lower extremity are evaluated under Diseases of the Peripheral Nerves.  Under Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating requires evidence of moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires evidence of moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires evidence of severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires evidence of complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 

The Board notes that the terms "mild," "moderate" and "severe" are not defined.  Rather than applying a mechanical formula, the Board must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  Use of terminology such as "mild" or "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board finds that the Veteran's left lower radiculopathy warrants a rating of 10 percent from March 6, 2018.  The March 2018 VA examination showed the Veteran was suffering from mild paresthesia and overall mild radiculopathy of the left lower extremity.  The Board notes that the medical evidence of record does not show a diagnosis of radiculopathy or symptoms of radicular pain prior to March 6, 2018.  Thus, consideration of a grant prior to this period is not warranted.  

Accordingly, a rating of 10 percent, but no higher, for radiculopathy of the left lower extremity from March 6, 2018 is warranted.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  The benefit of the doubt doctrine is has been applied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  


ORDER

An increased initial rating higher than 10 percent for left knee disability for the period prior to August 31, 2017 is denied.

An increased rating to 20 percent, but no higher, for left knee limitation of motion from August 31, 2017 is granted.

A separate 10 percent rating, but no higher, for left knee instability from January 26, 2018 is granted.  

An increased initial rating higher than 10 percent for lumbar spine disability for the period prior to March 6, 2018 is denied.

An increased rating to 20 percent, but no higher for lumbar spine disability from March 6, 2018 is granted.

A separate rating of 10 percent, but no higher, for radiculopathy of the left lower extremity from March 6, 2018 is granted. 


REMAND

Although the Board regrets further delay, additional development is required prior to adjudication of the Veteran's claim. 

The Veteran contends that his sleep apnea is related to his active duty service.  The Board notes that the Veteran was never provided a VA examination for his claimed condition.  VA's duty to assist includes providing a medical examination and obtaining an opinion when it is necessary to make a decision on a claim.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159 (2017).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The threshold for finding a link between a current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

In the present case, the evidence of record shows the Veteran suffers from chronic sleep impairment due to his service-connected depressive disorder.  Given this, the Board finds that a remand is required in order to obtain a medical examination with an opinion clarifying and addressing the nature and etiology of the claimed condition.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's electronic claims file any outstanding VA and private treatment records relevant to the Veteran's sleep apnea claim. 

2.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination with an appropriate examiner at a VA facility nearest to him to determine the etiology of any sleep apnea.  The record and a copy of this Remand must be made available to the examiner.

Following a review of the entire record, to include the Veteran's lay statements, as well as the onset of current symptomatology, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's sleep apnea, if any, had its onset during, or is otherwise related to, his active duty service. 

If the Veteran's sleep apnea is NOT found to be directly related to his active duty service, the examiner should then opine as to the following: 

a) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea is due to his service-connected depressive disorder.   

b) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea is aggravated by his service-connected depressive disorder.  "Aggravation" is defined as any worsening beyond the natural progression of the disability.  

In offering any opinion, the examiner must consider the full record, to include the lay statements regarding in-service incurrence, and the opinion should reflect such consideration.

A clearly stated rationale for any opinion offered should be provided and must not be based solely on the lack of any in-service records. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether the inability is due to the limits of the examiner's medical knowledge, medical knowledge in general or there is evidence that, if obtained, would permit the opinion to be provided.

3.  After completion of the above, readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case, and afford them a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


